                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                  CR 19-04-BLG-SPW

                         Plaintiff,

           vs.                              ORDER

 GARY DUANE ERVIN,

                         Defendant.


      Pending before the Court is a motion to quash the Writ of Habeas Corpus

(Ad Prosequendum) and vacate the arraignment hearing currently scheduled for

February 12, 2019, at 9:00 a.m. and reset the arraignment date. For good cause

shown,

      IT IS ORDERED that the Writ of Habeas Corpus (Ad Prosequendum) is

quashed and the arraignment hearing currently set for February 12, 2019, at 9:00

a.m. is VACATED.

      IT IS FURTHER ORDERED that the arraignment is rescheduled for

February 21, 2019, at 9:00 a.m.


                                        1
DATED this 6th day of February, 2019.

                             _________________________________
                             TIMOTHY J. CAVAN
                             United States Magistrate Judge




                                2
